Citation Nr: 0614574	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-41 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969 and from August 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's PTSD is not manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected post-traumatic stress disorder have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify.  In correspondence dated in August 2003, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to an increased rating for service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  

The RO requested from the veteran evidence showing that the 
veteran's PTSD has increased in severity.  Specifically, the 
RO requested dates and places of recent treatment from VA 
facilities, medical records from private physicians, 
statements from other individuals who can describe how the 
veteran's PTSD has gotten worse, and statements from the 
veteran himself.  The RO then requested enough information 
about pertinent records so that the RO could request them on 
the veteran's behalf.  The RO told the veteran to send the 
necessary evidence as soon as possible.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the instant appeal, the veteran was provided with notice 
of the type of evidence necessary to establish an increased 
evaluation for a service-connected disability, but not an 
effective date for his service-connected disability.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (providing that 
where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The claim for an increased rating for PTSD is 
being denied, thus no effective date will be assigned and 
there is no possibility of prejudice to the veteran from this 
claim.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision, November 2004 Statement of the Case 
(SOC), and September 2005 Supplemental Statement of the Case 
(SSOC).  Together, these documents provided the veteran with 
notice as to the evidence needed to substantiate his claim 
and the reasons for the assigned rating.  The SOC and SSOC 
provided the veteran with notice of all of the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Regarding timing of 
the notice, the RO issued the original VCAA notice in August 
2003, which was before it issued the rating decision.  The 
Board concludes that the veteran has not been prejudiced by 
any deficiencies in requirements of the notice provisions of 
the VCAA, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and Veterans 
Affairs Medical Center (VAMC) treatment reports, and has 
provided the veteran with a VA examination.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Accordingly, the Board 
will proceed with appellate review.

Evidence

According to a progress note from VAMC San Antonio, dated in 
July 2003, the veteran reported interacting well with his 
spouse and children.  The veteran also reported less 
hypervigilance, hyperarousal, and irritation.  The veteran 
denied depressive symptoms and drug or alcohol use.  The 
nurse who prepared the progress note reported that the 
veteran's mood was euthymic and affect was of normal range 
and intensity.  The nurse noted good short-term memory.  The 
nurse determined that the veteran's thought process was 
clear, logical, and goal oriented.  There was no evidence of 
psychosis.  Judgment, insight, and abstract thinking ability 
were noted to be good.  The nurse assessed a Global 
Assessment of Functioning (GAF) score of 55.

A Patient Treatment Status Summary from Audie L. Murphy VA 
Hospital, dated in September 2003, indicated that the veteran 
continued to receive treatment for PTSD symptoms of moderate 
severity.  The psychiatrist who prepared the summary stated 
that the PTSD continued to interfere with the veteran's 
social and occupational functioning.  The psychiatrist noted 
symptoms of difficulty falling asleep, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, 
and exaggerated startled response.  The psychiatrist assessed 
a GAF score of 55.  

In a statement dated in December 2004, the veteran reported 
that his PTSD has been getting worse.  The veteran described 
a Vietnam flashback he had on October 18, 2004.  The veteran 
stated that in the flashback, he was separated from his 
platoon and was hiding to prevent being discovered by the 
enemy.  He recalled his heart pounding so hard that his chest 
hurt and body quivered.  The veteran stated that he awoke 
from the flashback very scared and felt that he was back in 
Vietnam.  The veteran stated that such flashbacks occurred 
weekly and had increased in severity.  The veteran also 
stated that his current job required him to be on an old 
military facility and that because of this, it is difficult 
for him to work.  He also reported an increasing inability to 
remember things.

A VA examination report, dated in June 2005, reflected that 
the veteran denied any worsening of his PTSD and instead 
reported it had remained unchanged.  At the examination, the 
veteran also reported experiencing nighttime flashbacks that 
occurred every two weeks and that this had remained unchanged 
since his last VA examination in August 2002.  The veteran 
complained of instances of memory loss and cited going on 
errands and then forgetting what he was supposed to do and 
forgetting his students' names as examples.  The veteran 
reported that he had not received treatment for PTSD since 
November 2003 and that he had not taken his PTSD medication 
for six months.  The examiner stated that the veteran's 
responsibilities of self-care were excellent and that his 
self discipline allowed him to maintain substantial 
employment and family competence.  The veteran reported to 
the examiner that he worked six days per week. 

The VA examiner reported that a mental status examination 
revealed no impairment of thought process or communications.  
The examiner reported finding that rate and flow of speech 
were normal with no irrelevant, illogical, or obscure speech 
patterns.  The examiner noted there was no evidence of panic 
attacks.  The examiner determined the veteran's GAF score to 
be 67 based on the fact that the veteran continued to 
function well at work and in his family role despite 
noncompliance with treatment recommendations.  The VA 
examiner requested a psychological consult for the purpose of 
determining the severity of the reported memory loss.

According to a psychological consultation report, dated in 
August 2005, the examining psychologist interviewed the 
veteran and recorded his observations.  The examiner 
determined that the veteran's affect was decreased in mood 
and intensity, but noted that it was appropriate to the 
situation.  The examiner noted that sensorium was clear and 
that the veteran was oriented in all spheres.  The examiner 
performed the Wechsler Adult Intelligence Scale III (WAIS-
III) and Wechsler Memory Scale (WMS) tests.  The examiner 
concluded that interview observations and test results did 
not suggest any obvious deficit of memory function.    

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

Analysis

Based on the veteran's subjective complaints and the medical 
evidence of record, the Board finds that the symptomatology 
associated with the veteran's PTSD does not meet the criteria 
for a rating in excess of 30 percent under the General Rating 
Formula for Rating Disorders.  

The evidence does not show that the veteran's PTSD is 
manifested by symptoms that are productive of occupational 
and social impairment with reduced reliability and 
productivity.  First, the evidence is insufficient to find 
that the veteran has suffered from short-term memory loss.  
The veteran has provided examples to substantiate his 
conclusion that he has suffered from short-term memory loss, 
but the objective evidence, as indicated by the WAIS-III and 
WMS tests, does not suggest an obvious deficit of memory 
function.  Thus, the evidence fails to show memory loss more 
severe than "mild," as already contemplated by the 30 
percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

Second, the reported GAF scores showed the veterans symptoms 
to be only moderate or mild, with the most recent evaluation 
indicating they were mild.  The Board also notes that 
although the severity of the veteran's PTSD symptoms were 
described as "moderate" in the VA Patient Treatment Status 
Summary, dated in September 2003, the psychiatrist who 
prepared the summary failed to elaborate on this conclusion 
and provided no analysis of the symptomatology relevant to 
the ratings criteria.  Thus, the Board does not give much 
weight to this report.  Instead, the Board finds the June 
2005 VA examination report with the August 2005 psychological 
consultation to be determinative of the veteran's current 
level of disability.  These reports are the most recent 
reports of record and together they include a thorough 
evaluation in light of the ratings criteria.  These reports 
indicate that the veteran's PTSD had not increased in 
severity, that the veteran was functioning well at work, and 
that the current symptoms were only mild.       

The Board also considers significant that the veteran has 
been reluctant to comply with treatment recommendations yet 
has demonstrated an improvement.  This suggests that the PTSD 
is not severe enough to reduce the veteran's reliability and 
productivity as required by a 50 percent rating.  There is 
also no evidence that the veteran lacks motivation.  Instead, 
the evidence shows that the veteran has continued to work six 
days a week, and one VA examiner even commented on how the 
veteran's self discipline has allowed him to maintain 
substantial employment and family competence.  Finally, the 
evidence of record does not support a finding that the 
veteran's PTSD is marked by any of the other symptoms 
associated with a 50 percent rating.  
 
Accordingly, the Board finds that the veteran's service-
connected PTSD does not meet or approximate the criteria 
associated with a 50 percent rating under Diagnostic Code 
9411.

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular scheduler standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected PTSD is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


